Citation Nr: 1752128	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-33 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to August 5, 2014.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1970 to January 1972, including service in the Vietnam War.  

This originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In the April 2010 rating decision, in pertinent part, the RO denied entitlement to individual unemployability.  

In May 2014, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was previously remanded by the Board in March 2015 for further development.  It has been returned to the Board for further review.  

The Board notes that the Veteran's overall disability evaluation is 100 percent as of April 5, 2014.  The RO awarded special monthly compensation (SMC) under the provisions of 38 U.S.C. 1114(s), effective August 5, 2014.  Therefore, the issue of entitlement to a TDIU after August 5, 2014 is moot. 

In June 2017, the Veteran was notified that the Veterans Law Judge who held the March 2015 hearing is no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge and instructed that, if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  Because the Veteran did not respond, the Board will consider the claim on the evidence of record.  


FINDING OF FACT

Prior to August 5, 2014, the Veteran's service-connected disabilities did not preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU prior to August 5, 2014 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA will grant a total disability rating when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Veteran's combined disability rating is 70 percent from December 11, 2009 to June 7, 2011 and 90 percent from June 8, 2011 to April 4, 2014.  His coronary artery disease is rated 60 percent disabling from December 11, 2009 to August 5, 2014, his diabetes mellitus with erectile dysfunction and retinopathy is rated 20 percent disabling from December 11, 2009 to April 4, 2014, his venous insufficiency of the left lower extremity is rated 40 percent disabling on and after June 8, 2011, his venous insufficiency of the right lower extremity is rated 40 percent disabling on and after June 8, 2011, his peripheral neuropathy of the right lower extremity is rated 10 percent disabling on and after June 8, 2011, his peripheral neuropathy of the left lower extremity is rated 10 percent disabling on and after June 8, 2011, and his five service-connected residual scars have noncompensable ratings on and after December 11, 2009.  The criteria for consideration of a schedular TDIU are met on and after December 11, 2009 and the Veteran has no service-connected disabilities prior to that date.

In a May 2009 statement, the Veteran reported that he was unable to work due to his heart disability, including heart bypass surgery.  In a June 2009 VA treatment record for evaluation and follow-up of his cardiac problems after bypass surgery, the Veteran reported that he was walking one mile per day and expressed his interest in returning to work; the treatment provider stated that the Veteran could return to work if CVT surgery agreed.  In a September 2009 VA treatment record, the Veteran reported that he had begun working the night shift.  

The Veteran was afforded a VA examination for heart disabilities in December 2009.  The Veteran reported that he worked full-time in security and had been in his current job for ten to twenty years.  He also reported that he had been off of work from March to July 2009 due to his heart.  The examiner opined that the Veteran's heart disability would have no effect on his usual occupation and noted that his job was sedentary.  

In a January 2010 statement, the Veteran reported that he "was unemployed until March 2010" and referred to a heart attack and surgery after that date.  The Board notes that this is a date after the statement was written and that this chronology must be in error.  The Veteran characterized his employment prior to the heart attack as "a marginal low stress job" and stated that he considered himself unemployable.  

In a January 2010 addendum opinion, the December 2009 VA examiner opined that the Veteran's heart disability did not prevent light and sedentary work but provided no rationale for this opinion.  

The Veteran was afforded an additional VA examination for heart disabilities in September 2011.  The examiner opined that the Veteran's heart disability would have no impact on his ability to work but provided no rationale for this opinion.  

During his May 2014 hearing before the Board, the Veteran testified that he was employed but "very much under employed" because his heart disability rendered him unable to handle stress.  He testified that he had worked as a certified public accountant but left that career after his first heart surgery in 1990 and eventually began to work as a security guard for 36 hours a week in a "no stress atmosphere."  He also testified that his heart disability and diabetes did not affect his current employment.

The Veteran was afforded an additional VA examination for heart disabilities in November 2014.  The examiner opined that the Veteran's heart disability rendered him unemployable but provided no rationale for this opinion.  

The Veteran was afforded additional VA examinations in July 2015, all by the same examiner.  The examiner found that the Veteran's venous insufficiency, peripheral neuropathy, and diabetes mellitus all caused difficulty with walking, standing, climbing, and carrying weight.  

The preponderance of the evidence described above shows that the Veteran's service-connected disabilities, by themselves, do not prevent gainful employment.  

The Board acknowledges the November 2014 VA examiner's finding that the Veteran was unemployable, but this opinion was not supported by any rationale.  Because "most of the probative value of a medical opinion comes from its reasoning," this opinion is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The most probative evidence against the Veteran's claim of unemployability is that the record indicates that the Veteran was employed full-time throughout the period on appeal.  The Veteran argues that this employment was only marginal.  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases, such as employment in a protected environment like a family business or sheltered workshop, when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

In a July 2015 statement, the Veteran reported that his earnings for the period on appeal were as follows: $15,366 in 2010, $15,048 in 2011, $17,966 in 2012, $19,258 in 2013, and $14,400 in 2014.  The Veteran also reported his 2009 income, but only a few weeks of 2009 are within the period on appeal and the Board notes that the Veteran's 2009 income would have been significantly affected by being out of work from March to July of that year.  The Veteran argued that this was less than 50 percent of an accountant's salary and cited 38 C.F.R. § 4.17(a)(2014) for the proposition that employment is marginal if it is "at less than half the usual remuneration."  Even if this provision refers to a decrease in earning capacity caused by changing careers, as opposed to the difference between part-time and full-time employment, the Board notes that this provision applies to claims for pension, not compensation, and is therefore inapplicable to the Veteran's claim.  38 C.F.R. § 4.17 (2017).  

The U.S. Census Bureau's average poverty thresholds for one person during the period on appeal are as follows: $11,139 in 2010, $11,484 in 2011, $11,720 in 2012, $11,888 in 2013, and $12,071 in 2014.  (https://www.census.gov/data/tabeles/time-series/demo/income-poverty/historical-poverty-thresholds.html)  Because the Veteran's income exceeded the poverty threshold throughout the period on appeal and no special factors such as employment in a protected environment apply, the Board finds that the Veteran's full-time employment throughout the period on appeal was more than marginal.  

The Board finds that the Veteran's service-connected disabilities have had a serious impact on his employment (as reflected in his 70 to 90 percent disability ratings during the period on appeal) but do not totally preclude gainful employment for which his education and occupational experience would otherwise qualify him.  The preponderance of the evidence is against the claim for a TDIU and the claim must be denied. 

In reaching the conclusion above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU prior to August 5, 2014 is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


